  Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 1 of 27 PageID# 5
                                                                                       EXHIBIT A




                                                                 Case No. CL19002434
                                                                 Doc No: 3234128

                                       SUMMONS
   TO THE SHERIFF: YOU ARE HEREBY COMMANDED TO SERVE:
     Serve: Micheal Stefan Nachmanoff
                                                                                                r-o
            4311 24th Street N                                                                  c->
            Arlington, VA 22207


                                                                                                Cj!




                                                                                                CO

                                                                                                ro
                                                                                                cn

The party upon whom this summons and the attached complaint are served is hereby
notified that unless within 21 days after such service, response is made by filing in the
clerk's office of this court a pleading in writing, in proper legal form, the allegations and
charges may be taken as admitted and the court may enter an order, judgment or decree
against such party either by default or after hearing evidence.
Appearance in person is not required by this summons.
Done in the name of The Commonwealth of Virginia, the 11th day of July, 2019.




                                                        James Dawkins
                                                        Deputy Clerk

                                                        Edward Semonian
                                                        Clerk, Circuit Court
                                                        520 King Street #307
                                                        Alexandria, VA 22314
                                                        (703) 746-4044


                                               Copy to Serve
       Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 2 of 27 PageID# 6
                                                                                       EXHIBIT A


VIRGINIA

                 IN THE CIRCUIT COURT OF ALEXANDRIA CITY COUNTY

JAMES R.NIBLOCK,
  Plaintiff
      vs.
IVAN DARNELL DA VIS
                                                            Case No.
  Serve: 8750 Mill Towns Court
         Alexandria, VA 22309
And
MfCHEAL STEFAN NACHMANOFF                                                                       r-)    f'O
                                                                                                       cn    o
  Serve: 4311 24th Street N.
         Arlington, VA 22207                                                                          c:~
                                                                                                      r-     c;
  Defendants.
                                                                                                       i
                                                                                                      VJD
                                                                                                             r-

                                                                                            i
                                         COMPLAINT                                                    CD

                                                                                        i
  COMES NOW the Plaintiff, and in support of this Complaint states as follows:
  1. The Plaintiff is a resident of Maryland.

  2. The Defendants Ivan Darnell Davis and Michael Stefan Nachmanoff (hereinafter referred

       to as “DEFENDANTS”) are residents of Virginia.

  3. Defendants Ivan Darnell Davis              (”Davis”)   and Michael   Stefan Nachmanoff

       (“Nachmanoff”) were at all relevant times employed by the Office of Federal Public

       Defender as lawyers in Alexandria, Virginia and maintained their offices and file records

       in Alexandria, Virginia.

  4. Defendants Davis and Nachmanoff were appointed to represent Plaintiff in a criminal case

       in U.S. District Court in Alexandria, Va.

  5. As attorneys appointed to represent Plaintiff, Defendants Davis and Nachmanoff owed

       Plaintiff particularized duties as contained in the Virginia Bar’s Rules of Professional

                                                   1
Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 3 of 27 PageID# 7
                                                                                     EXHIBIT A


   Conduct, American Bar Association Standards, and other canons of professional conduct

   including but not limited to:

   a. Fiduciary duty to their client;

   b. Duty of loyalty to their client;

   c. Duty of care;

   d. Duty of confidentiality;

   e. Serving as counselor and to advocate with courage, devotion, loyalty and zealous

        advocacy to render effective, quality representation;

   f. Not intentionally misrepresenting matters of fact or law to Plaintiff or the

        court;

   g. Defendants had an obligation to perform all essential steps in defense of the client;

   h. To act with reasonable diligence and promptness;

   i.   Not carry a workload that interferes with the rendering of quality representation;

   j.   Conduct a prompt investigation of all relevant facts and law pertaining to the case;

   k. Avoid “intentional ignorance” of the facts;

   1.   Promptly taking all necessary action to protect the rights of the client, such as filing

        motions regarding venue, suppression of illegally obtained evidence and dismissal of

        the charges;

   m. Keeping the client informed of the developments in the case, explaining those

        developments and the progress of preparing the defense and promptly complying with

        reasonable requests for information from the client;

   n. After fully informing himself fully on the facts and the law, advising the client with

        complete candor concerning all aspects of the case;

                                              2
Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 4 of 27 PageID# 8
                                                                                     EXHIBIT A


   o. Consulting with the client about strategic decisions such as whether to accept a plea

        agreement;

   p. Deferring to the client’s desire to testify at trial;

   q.   Keeping the client advised of developments arising out of plea discussions and all plea

        offers from the prosecutor;

   r. Presenting to the court all available grounds for reducing the sentence of the client;

   s. Verifying the information contained in any presentence report;

   t.   Taking all necessary steps to protect the client’s right to appeal;

   u. Providing the client all documents in the client file upon client’s request.

                                    JURISDICTION AND VENUE

6. This Court has original and general jurisdiction over this matter pursuant to Virginia Code

   Section 17.1-513 in that the matter in controversy exceeds the sum of $100.00, exclusive

   of interest and costs;

7. Category B or permissible venue rests with this Court, pursuant to Virginia Code Section

   8.01-262, in that the acts complained of which are the subject of this dispute took place in

   Alexandria City County, Virginia. Defendant’s regularly do business, reside, are employed

   and or have their offices in Alexandria City County Virginia.

                                      BACKGROUND
8. Plaintiff owned a mortgage loan origination company located in Reston, Virginia,

   Americas Mortgage, L.L.C.

9. Defendant’s were appointed to represent Plaintiff in a criminal action in U.S. District Court

   in Alexandria, Virginia on July 11, 2002.




                                               3
Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 5 of 27 PageID# 9
                                                                                  EXHIBIT A


 10. At the initial meeting between Davis and Plaintiff on July 12, 2002, Defendant Davis told

    Plaintiff: “Don’t tell me anything about the case, I don’t want to know, I can’t represent

    you at the preliminary hearing if you tell me any facts”.

 11. On August 2,2002, Defendant Davis signed a motion and caused it to be filed in the United

    States District Court in Alexandria, Virginia. The Motion was styled “Joint Motion to

    Extend Time to File an Indictment”. Defendant Davis told the Court in that Motion: “The

    parties in this matter have been diligently exploring the possibility of resolving the case

    prior to indictment. Counsel for both parties have exchanged important information, which

    is necessary to determine an appropriate disposition of the case.”

 12. In truth and in fact, at the time of the filing of the that motion, Defendant Davis had no

    discussions with the prosecutor or Plaintiff about resolving the case and had not exchanged

    any important information. These facts were hidden from Plaintiff by Defendants until

    July of 2017.

 13. On August 21, 2002, Plaintiff met with Defendant Davis and asked him to explore a plea

    bargain with the prosecutor. Davis refused to do so, stating “You aren’t even in court yet”,

    because no indictment against Plaintiff had been returned. Davis also stated he would not

    file any motions in the case. For the next eight months Davis filed no motions, just as he

    had announced.

 14. To prepare a defense, Plaintiff asked Davis to issue a subpoena for financial records from

    Chevy Chase bank, which records would show that Plaintiff was not involved in the

    majority of transactions described in the indictment, and would exonerate Plaintiff. Davis

    refused to issue the subpoena.




                                              4
Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 6 of 27 PageID# 10
                                                                                    EXHIBIT A


 15. On September 3, 2002, the prosecutor sent Davis a “letter to establish the basis for plea

    discussions” and advised it was “in the interest of Mr. Niblock and the Government to reach

    a swift resolution of this matter through a plea agreement.” The letter outlined the basis for

    a plea bargain which would have resulted in approximately five (5) years total

    incarceration. The letter was mailed to Davis in Alexandria, Virginia. Despite PlaintifP s

    specific request to open plea negotiations, Davis never advised Plaintiff of this

    communication, the Government’s desire to resolve the case,            or the Government’s

    favorable sentence calculation contained in the letter. Unaware of this outreach by the

    prosecutor, Plaintiff proceeded to trial and was subsequently sentenced to two hundred

    thirty five (235) months incarceration.

 16. Plaintiff also asked Davis to file a motion to modify the conditions of bond and remove

    the ankle monitor which impaired Plaintiffs freedom. Davis refused to file the motion on

    the sole basis that the prosecutor opposed it.

 17. Plaintiff obtained a new counsel to seek modification of the bond conditions. New counsel

    filed the requested motion. The motion was opposed by the Government, but nonetheless

    granted by the Court on September 20, 2002 as Defendant Davis sat in the gallery of the

    courtroom as an observer.

 18. On October 24, 2002 Plaintiff was named in forty (40) Counts in a U. S. District Court

    indictment in Alexandria, Virginia.

 19. On November 14, 2002, Plaintiff met with Davis and Nachmanoff at their office in

    Alexandria, Virginia. Among other items discussed, Plaintiff requested both Davis and

    Nachamnoff file a motion to suppress evidence illegally seized in June 2002 in the subject

    criminal case.


                                              5
Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 7 of 27 PageID# 11
                                                                                    EXHIBIT A



 20. On November 20 and 22,2002, Davis and Nachmanoff met in their offices in Alexandria,

    Virginia and planned how to respond to Plaintiffs request for a motion to suppress the

    results of three separate searches. At the time of this meeting, the affidavit for three

    separate search warrants was still under seal and Defendants had never seen the affidavit.

 21. On November 22, 2002, Davis wrote a letter on public defender letterhead paper to

    Plaintiff and placed it or caused it to be placed in the United States Postal Service

    mailstream at Alexandria Virginia. In that letter, Davis stated: “[Tjhere is simply no

    reasonable legal basis for filing a motion to suppress at this time.'’ In truth and in fact,

    Davis had no knowledge as to whether there was a legal basis to move to suppress.

 22. On December 4, 2002, Davis wrote another letter on public defender letterhead paper and

    placed it or caused it to be placed into the U.S Postal Sendee mailstream at Alexandria,

    Virginia to Plaintiff. Davis told Plaintiff he could not file a motion to suppress because

    Plaintiff had not “provided us with the materials referred to in my last letter ...”. Further,

    Davis advised: “The deadline for filing motions has now passed ...”.

 23. In truth and in fact, neither Davis nor Nachmanoff had ever reviewed the three search

    warrant affidavits because they were under seal until February 28,2003 and not viewed by

    Davis or Nachmanoff until March of 2003, long after the deadline for filing motions had

    passed. Attorney negligence is not a valid legal reason to excuse failure to file the

    suppression motion in the timeframe mandated by the Court’s pretrial Order. Had counsel

    filed the requested motion, it would have been successful and the results of the criminal

    proceeding would have been far different.

 24. On January 22, 2003 in Alexandria Virginia, Nachmanoff and Davis encouraged Plaintiff

    to enter into a plea agreement, despite the fact that little to no legal or factual research of


                                               6
Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 8 of 27 PageID# 12
                                                                                       EXHIBIT A


    the case had been done, no 'witnesses had been interviewed, and the critical search warrant

    affidavits had never been seen by Defendants.

 25. On January 31, 2003 at Alexandria, Virginia, Nachmanoff placed or caused to be placed

    into the United States Postal Service mailstream, a letter on public defender letterhead,

    discussing various plea options, despite the fact that little to no legal or factual investigation

    of the case had been done, no witnesses had been interviewed, and no review of the search

    warrant affidavit had taken place. In fact, even though the deadline to file motions had

    long passed, Defendants had made no effort whatsoever to obtain a copy of the search

    warrant affidavit(s).

 26. On February 19, 2003, Plaintiff spoke telephonically with Nachmanoff regarding the three

    search warrant affidavits. Nachmanoff told Plaintiff he had copies of all three affidavits in

    his possession and had reviewed them.

 27. Plaintiff made a specific written demand to Nachmanoff for the three affidavits on

    February 23, 2003.

 28. On February 25, 2003, Nachmanoff and Davis discussed how to respond to Plaintiffs e-

    mail request for the search warrant affidavits they did not have.

 29. On February 25, Nachmanoff telephoned Assistant U.S. Attorney Dana Boente and

    requested copies of the three search warrant affidavits Davis and Nachmanoff falsely told

    Plaintiff they had in their possession and had reviewed.

 30. On February 26, 2003, Plaintiff received an email from Nachamanoff originating in

    Alexandria, Virginia, stating there was no basis to dismiss the indictment on the basis of a

    Speedy Trial Act violation, a motion Plaintiff requested Defendants file.




                                                7
Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 9 of 27 PageID# 13
                                                                                     EXHIBIT A


 31. On February 26, 2003, Plaintiff sent an email to Nachmanoff in Alexandria, Virginia

    asking him to file a motion to recuse U.S. district judge Hudson for being legally biased.

 32. On February 28, 2003, AUSA Boente transmitted by private courier or placed or caused

    to be placed into the United States Postal Service Mail, a cover letter and copies of the three

    search warrant affidavits at issue in Plaintiffs criminal case. The documents were received

    by Nachmanoff on February 28, 2003 in Alexandria, Virginia.

 33. On March 3, 2003, Nachmanoff made an entry in the official records of the public

    defenders office in Alexandria stating he reviewed the three search warrants for the very

    first time. The records show Nachmanoff spent less than one hour on the review.

 34. During February and March, 2003, Plaintiff asked Nachmanoff to have the public

    defender’s investigator interview several defensive witnesses. This included a March 6,

    2003 email to Nachmanoff at his office in Alexandria, Virginia.

 35. On March 18, 2003, Plaintiff e-mailed head public defender and Defendants’ supervisor -

    Frank Dunham in Alexandria, Virginia, requesting he file a motion to dismiss the

    indictment for violation of the Speedy Trial Act (”STA”) and a motion to suppress illegally

    seized evidence.

 36. In March of 2003, Nachmanoff sent Dunham an interoffice memorandum in Alexandria,

    Virginia stating that at Plaintiff’s arraignment ‘fhe Court found good cause to set the trial

    beyond the deadline set by the Speedy Trial Act.” This statement was intentionally and

    materially false and Nachmanoff knew or should have known this statement was false. In

    truth and in fact, the court made no such finding. Further, Nachmanoff was not present at

    the arraignment and there was no transcript of the proceeding at the time Nachmanoff

    authored his memorandum.


                                               8
Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 10 of 27 PageID# 14
                                                                                   EXHIBIT A


  37. On March 19,2003, Dunham sent Plaintiff an email from Alexandria Virginia stating there

     was no legal basis to file the STA motion or the suppression motion. Dunham based his

     conclusions on false statements made to him by Defendants Davis and Nachmanoff.

  38. On March 20, 2003, Plaintiff met with Nachmanoff in Alexandria, Virginia. Plaintiff

     asked Nachmanoff to file a motion to dismiss the indictment based on lack of venue

     because the indictment stated the wire transmissions charged as wire fraud Counts did not

     go from, through, or into the Eastern district of Virginia. Nachmanoff stated such facts

     were inconsequential. In truth and in fact, clearly established law forbids prosecution in a

     district not touched by a wire and a motion to dismiss would have succeeded.

  39. On March 27 and March 28, 2003, Davis filed two in limine motions. These were the

     only motions Davis or Nachmanoff filed in the eight (8) months pendency of Plaintiff s

     case.

  40. On March 31, 2003 Plaintiffs trial began in Alexandria, Virginia U.S. District Court.

     Nachmanoff informed Plaintiff he and Davis would be presenting no witnesses, no

     evidence and not presenting any defensive case whatsoever. Nachmanoff stated he and

     Davis would only make a closing argument.

  41. Although Nachmanoff refused to file the motion with exhibits for recusal of Judge Hudson

     that Plaintiff requested, Nachmanoff raised the matter orally just minutes before trial on

     March 31, 2003. Nachmanoff reminded Judge Hudson he had heard the directly related

     civil case in Fairfax County as a state judge just eight months before this criminal trial.

     Judge Hudson declined to recuse on the basis that he had “no recollection” of that matter.

     A competent attorney knows that recollection or lack thereof is specifically excluded as

     outcome determinative of the recusal motion by well established federal law.           Had


                                              9
Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 11 of 27 PageID# 15
                                                                                     EXHIBIT A


    Nachmanoff or Davis filed the requested motion with available supporting exhibits,

    Plaintiff would not have gone to trial and been sentenced by a legally biased judge.

 42. The court ruled Davis’ in limine motion to exclude evidence was filed too late and should

    have been filed eight months prior. Davis failed to do so.

 43. On the first day of trial in Alexandria, Virginia, March 31, 2003, Plaintiff provided Davis

    original evidentiary documents exculpating Plaintiff from charges in the indictment. Davis

    refused to examine or use the evidence and told Plaintiff to “hide them before the

    prosecutor sees them”. The evidence was never introduced at Plaintiff s trial and never

    given to the prosecutor.

 44. During the second day of trial on April 1, 2003, Plaintiff informed Davis and Nachmanoff

    he wanted to testify at his trial. Both attorneys refused to let Plaintiff testify. Plaintiff s

    wife, Judy Niblock has stated in an affidavit that Defendants refused to let Niblock testify

    at his own trial.

 45. During the evening of April 1, 2003, Nachmanoff called Plaintiff at home and told him if

    he gave up his trial rights and pled guilty the next morning the Government would return

     $50,000.00 of his children’s college tuition funds which had been seized by the United

     States. Nachmanoff told Plaintiff if he did not plead guilty, Plaintiff s children would be

     left with nothing and Plaintiff would surely receive a sentence of 30 years.

 46. On April 2, 2003, Plaintiff entered a plea of guilty to five counts of wire fraud.

    Nachmanoff signed and presented the plea agreement to the district court. The plea

     agreement contained no mention of the $50,000.00 promised payment from the

     Government which Nachmanoff negotiated with the United States Attorney. Neither

     Nachmanoff, Davis, or AUSA Boente informed the Court orally or in writing of the


                                              10
Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 12 of 27 PageID# 16
                                                                                      EXHIBIT A


     promised payment. Subsequent to Plaintiffs guilty plea and sentencing, the Government

     did in fact pay $50,000.00 to Plaintiffs wife, Judy Niblock.

  47. In June of 2003 and on prior occasions, Plaintiff advised Defendants he had in excess of

     $3,915,000 in business assets which had been unlawfully obtained by Advantage Investors

     Mortgage (“AIM”), a purported victim in Plaintiffs criminal case. AIM was already under

     investigation for mortgage fraud by the Department of Housing and Urban Development

     for actions wholly unrelated to Plaintiff. For those actions AIM and its officers were

     subsequently barred from HUD business for five years.

  48. Plaintiff advised Defendants that employees of AIM had obtained the $3.9 million in

     assets illegally. An officer of AIM testified at Plaintiffs criminal trial. Plaintiff provided

     Defendants documentary evidence and directed Defendants to investigate and locate these

     assets. Defendants refused to investigate or make any inquiry or take any steps to protect

     these assets. Plaintiff provided Defendants a letter from a reputable attorney which

     confirmed in part Plaintiffs factual allegations. Had Defendants investigated and presented

     this evidence to the Court at Plaintiffs sentencing, such facts would have lowered

     Plaintiffs sentence by more than five (5) years and reduced his court ordered restitution by

     $3.9 million.

  49. On July 21,2003, Plaintiff was sentenced to the maximum of the Guideline range sentence

     calculated for his offense - 235 months. After sentencing, Plaintiff told Davis he wanted

     to appeal that judgment. Davis refused to file a notice of appeal on Plaintiff s behalf.

     Davis in fact officially terminated all representation by the public defenders office before

     the legal period to file a notice of appeal had even ended. Davis falsely told Plaintiff orally

     and in writing all appeal rights were waived, when in truth and in fact they were not and


                                               11
Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 13 of 27 PageID# 17
                                                                                   EXHIBIT A



     there were appeal rights specifically reserved by the plea agreement. Davis took no steps

     to protect Plaintiffs right to appeal the conviction and sentence.

  50. On November 5, 2003 and numerous occasions thereafter, Plaintiff sent letters making

     written requests for a copy of his file documents to the public defenders office in

     Alexandria, Virginia. The requests included all e-mails and letters to and from Plaintiff,

     the U.S. Attorneys Office, or any other agency or attorney concerning Plaintiff, all notes,

     and all records of any conversations with Plaintiff.

  51. On November 20, 2003, supervisory public defender Frank Dunham met with Davis and

     Nachmanoff in Alexandria, Virginia to discuss Plaintiffs written request for file

     documents. Nachmanoff, Davis and Dunham knew to a practical certainty that releasing

     all responsive documents would call into serious question the competence of the attorneys’

     performance in Plaintiffs criminal case and expose them to professional misconduct

     sanctions and negative publicity. Defendants and Dunham then reviewed and screened the

     file documents to be sent to Plaintiff, agreeing among themselves to withhold critical

     documents from Plaintiff, and thereby prevent discovery of critical facts. The documents

     they agreed to release were sent from Alexandria, Virginia via United States Postal Service

     mail on November 21, 2003. In the transmittal letter on public defender stationery, the

     attorneys falsely stated: “A copy of your official file is enclosed with this letter, which

     should contain all correspondence sent or received by this office concerning your case ...”.

     This statement was knowingly and intentionally materially false, because the three

     attorneys had agreed to withhold critical documents Plaintiff requested and needed for his

     habeas corpus motion and which the attorneys knew were relevant to Plaintiff s requests.




                                              12
Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 14 of 27 PageID# 18
                                                                                        EXHIBIT A


  52. The package of documents sent by the public defender’s office was approximately one

     quarter (1/4) inch thick. Plaintiff relied on the statements of the office of public defender

     and Defendants that these documents represented the entire responsive documents in his

     file while preparing his habeas corpus motion.

  53. On March 29, 2004, the U.S. District Court Clerk docketed Plaintiffs habeas corpus

     motion. Plaintiff also filed a motion for the recusal of district court judge Henry Hudson,

     as he had previously requested Defendants to do. Plaintiffs pro se motion cited Hudson’s

     involvement in the state civil case in Fairfax County, Virginia with the facts and copies of

     evidence he had previously provided Nachmanoff.

  54. On April 8,2004, Judge Hudson entered an Order recusing himself from the case, agreeing

     he had been legally biased against Plaintiff as a matter of law at the time of trial and

     sentencing. Had Defendants filed the requested and necessary motion, Plaintiff would not

     have been illegally sentenced by a legally biased judge.

 55. On August 9, 2004, the district court Ordered the United States to file a Response to

     Plaintiff’s habeas corpus motion within sixty (60) days.

 56. On August 11, 2004 and continuing until September 15, 2004, Nachmanoff, Davis and

     Dunham met in Alexandria, Virginia on at least ten (10) occasions to discuss and agree

     upon how they would handle retroactively address Plaintiffs allegations of attorney

     ineffectiveness and what statements each would make in their affidavits opposing

     Plaintiff’s habeas corpus motion. Defendants knowingly and willfully agreed to provide

     false information in their affidavits to the district court to deny Plaintiff habeas corpus relief

     and to covemp their errors, false statements, and violations of professional rules of conduct.




                                                13
Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 15 of 27 PageID# 19
                                                                                   EXHIBIT A


 57. During September 2004, Davis and Nachmanoff met in Alexandria Virginia and agreed to

    provide Assistant U.S. Attorney Dana Boente drafts of their proposed affidavits in

    opposition to Plaintiff habeas corpus motion before such affidavits were filed in district

    court. On September 15,2004, Nachmanoff sent the draft affidavits of himself, Davis and

    Dunham to AUSA Boente for editing. The draft affidavits were sent via facsimile and

    United States Postal Service mail from Alexandria, Virginia with a cover letter on official

    public defender stationery.

 58. After review by AUSA Boente, Davis made changes to his affidavit on September 24,

    2004. On September 24, 2004, Davis and Nachmanoff signed the final versions of their

    now approved affidavits. Dafendants then sent these Government approved and edited

    affidavits to AUSA Boente in Alexandria, Virginia for filing in district court with the

    Governments brief in opposition to habeas relief for Plaintiff.

 59. In his September 24, 2004 affidavit, Nachmanoff admits he “did negotiate the release of

    approximately $50,000 of seized funds for the benefit of his children”. This is a clear

    admission of violation of ethical rules, court officer duties, and Federal Rule of Criminal

    Procedure 11, requiring all terms of a plea agreement be disclosed to the Court to allow the

    court to weigh the voluntariness of a guilty plea.

 60. Nachmanoff stated in his affidavit a motion to suppress could not be filed because Plaintiff

    failed to provide him with “further, specific information” regarding facts and circumstances

    surrounding the searches. Nachmanoff knowingly and willfully failed to inform the Court

    of the material fact that a suppression motion could not have been filed because he had

    never obtained or reviewed a copy ofthe affidavit within the time such a motion was legally

    permitted to be filed. Nachamanoffs sworn statement was knowingly and intentionally


                                              14
Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 16 of 27 PageID# 20
                                                                                       EXHIBIT A


      false and designed to mislead the district court, to deny Plaintiff habeas relief and thereby

      mask Defendant’s failures to perform his required duties.

  61. Nachmanoff falsely stated in his affidavit that he did not refuse to allow Plaintiff to testify

      at trial. This statement was knowingly and intentionally false, and designed to mislead the

      district court to deny Plaintiff habeas corpus relief and coverup Defendant's failures to

      perform his required duties.

  62. Davis stated in his affidavit he conducted all necessary and appropriate legal research and

      “Counsel then planned an appropriate trial strategy based on the results of legal research

      and investigation of the underlying facts of the case.” In truth and in fact, case notes

      created by Davis and entered in the official records of the public defenders office for March

     27, 2003 state Davis had a “lack of case theme, theory or strategy ...”. Davis’ sworn

      statement to the court was intentionally misleading on a material point. Davis’ statement

     was knowingly and intentionally false on a material point. Davis’ false statement was

      designed to mislead the court and prevent the true facts from emerging and prevent

     discovery of the fact that Davis had failed to perform his required duties.

  63. Davis stated in his affidavit that his investigator did attempt to locate and interview the

     defensive witnesses Plaintiff wanted interviewed for trial. This statement is knowingly and

      intentionally false and designed to mislead the court on a material point. On September 1,

     2017 the named investigator - James Allard - admitted to Plaintiff he did not attempt to

     locate or speak with any defensive witnesses and any representation by former attorneys of

     the public defenders office that such attempts were made is untrue.

  64. Davis’ statement in his affidavit that “we had no legal basis to file a non-frivolous motion

     to suppress”, is knowingly and intentionally false, designed to mislead the court on a


                                                15
Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 17 of 27 PageID# 21
                                                                                      EXHIBIT A



     material point and prevent discovery of the facts, because in truth and in fact, Davis could

     not file a motion to suppress within the permitted time because he had never read the search

     warrant affidavit and had made no attempts to obtain it.

  65. Davis falsely stated Plaintiff never asked him to appeal. In truth and in fact, Davis received

     oral and written communications from Plaintiff asking for an appeal and some court action

     for reconsideration of the sentence. Davis’ statement is intentionally and willfully false on

     a material point was designed to deny Plaintiff his rights and mislead the habeas corpus

     court and coverup Defendant’s failures to perform his duties to Plaintiff.

  66. Plaintiff’s habeas corpus motion was denied by the district court on February 28,2005. In

     its opinion denying relief, the court relied heavily on the false statements contained in the

     affidavits of Nachmanoff and Davis. If not for the false statements of Defendants Davis

     and Nachmanoff, the results of that proceeding would have been different.

  67. On January 10 and 19, 2008, Plaintiff mailed to Nachmanoff at his office in Alexandria,

     Virginia additional letters demanding copies of file documents. Nachmanoff refused to

     provide responsive documents. A formal complaint about Nachamnoff s conduct was then

     made to the Virginia State Bar.

  68. On March 7 2008, the Virginia State Bar sent via United States Mail and facsimile to

     Nachmanoff in Alexandria, Virginia a letter stating that to avoid a formal ethics inquiry,

     Nachmanoff must provide Plaintiff a copy of the requested documents from his file

     pursuant to Rule of Professional Conduct 1.16(e).

  69. On March 14, 2008, Nachmanoff mailed a letter to the Virginia Bar from Alexandria,

     Virginia citing and attached a copy of Frank Dunham’s November 21,2003 letter. That

     November 21, 2003 letter falsely claimed the entirety of Plaintiffs official file had been


                                                16
Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 18 of 27 PageID# 22
                                                                                   EXHIBIT A


     sent to Plaintiff. Nachmanoff knew Dunham’s letter was knowingly and intentionally false

     because Nachamnoff, Davis and Dunahm had met on November 20, 2003 and agreed

     among themselves to suppress certain critical documents from Plaintiff s view.

     Nachmanoff made this misstatement of material fact to deceive the Bar and derail

     Plaintiffs request for documents. Nachmanoff knew the package Dunham sent was not

     the entirety of relevant documents requested by Plaintiff. Just two weeks after Nachmanoff

     wrote that letter to the Bar, he himself sent Plaintiff two large packages of documents from

     Plaintiffs file containing more than ten times the documents Dunham had sent.

     Nachmanoff never corrected his earlier statement to the Bar. Nachmanoff knew his letter

     to the Virginia professing compliance with professional Rules was intentionally

     misleading.

  70. On March 28, 2008, Nachmanoff sent via United States Mail from Alexandria, Virginia

     two large mailing packs containing approximately six inches of documents, most of which

     Plaintiff had never seen before.     For instance, AUSA Boente’s February 28, 2003

     transmittal letter with the unsealed search warrant affidavits was now revealed, as was the

     September 2004 letter regarding “draft” affidavits. Also included in the materials sent by

     Defendant Nachmanoff was a purported “Communications Log” which was portrayed as

     representing the official record of all communications between Plaintiff and any member

     of the public defenders office. The Log entries stopped as of May 29, 2003. Plaintiff was

     not sentenced until July 21, 2003. Plaintiff wrote a letter to Nachmanoff in Alexandria,

     Virginia asking for any records after May 29, 2003. Defendants refused to provide any

     record for occurrences after May 29, 2003.        In truth and in fact, the Log was not

     contemporaneously kept. The Log was created to mislead Plaintiff and the district court


                                              17
Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 19 of 27 PageID# 23
                                                                                      EXHIBIT A


     and prevent discovery of the facts because it omitted critical information and altered the

     true version of other events.

  71. Nachmanoff wrote a letter and mailed it or caused it to be mailed from Alexandria,

     Virginia on April 18, 2008, telling Plaintiff the two large envelopes sent on March 28,

     2008, represent “everything that we have in file with respect to notes, memoranda and

     correspondence ...”. This statement was intentionally and materially false and designed to

     mislead Plaintiff. In July 2017, the new public defender, who had no vested interest in

     continuing the coverup perpetrated by Defendants, provided Plaintiff the entire file,

     containing the critical documents Plaintiff sought since 2003.

  72. On July 10,2017, the Office of Public Defender in Alexandria, Virginia mailed to Plaintiff

     original notes and timesheets of Davis and Nachmanoff which were contemporaneously

     created while Defendants charged hours to Plaintiff’s case. These records had previously

     been knowingly and intentionally suppressed by Nachmanoff and Davis. The documents

     were mailed to Plaintiff via U.S. Postal Service from Alexandria Virginia and transmitted

     on official public defender letterhead stationery.

  73. The notes and records provided to Plaintiff on July 10, 2017 show Defendant Davis

     recorded sixty six (66) additional significanct entries and notes related to Plaintiff s request

     for documents, for events which occurred between May 29, 2003 and October 30, 2003.

  74. The notes and records provided to Plaintiff on July 10, 2017 show Defendant Nachmanoff

     recorded seventeen (17) additional dates of significance with notes related to Plaintiffs

     request for documents, for events which occurred between May 29, 2003 and September

     26, 2003.




                                                18
Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 20 of 27 PageID# 24
                                                                                    EXHIBIT A



  75. Defendants Davis and Nachmanoff withheld these notes and records and jointly agreed to

     create a false Communications Log for the purpose of knowingly and intentionally

     misleading Plaintiff and the district court and preventing the discovery of true facts of the

     case.

  76. The documents provided on July 10, 2017 show the affidavits of Nachmanoff to be

     misleading on material points such as the investigation and preparation for trial, the

     examination of the search warrant affidavit, and virtually every material representation

     made by Davis and Nachmanoff in their affidavits to the district court.

  77. The documents provided on July 10, 2017 show that Defendant Davis’ written motion to

     the district court in Alexandria, Virginia on August 2, 2002, asking for a Speedy Trial Act

     extension, is knowingly and intentionally false, contains false material facts and was

     designed to mislead the district court and deny Plaintiff his Constitutional and statutory

     rights.

  78. Due to Defendants’ refusal to defend Plaintiff in any meaningful manner, Plaintiff was

     sentenced to two hundred thirty five (235) months incarceration. During that incarceration

     and continuing, Plaintiff has suffered and continues to suffer severe emotional distress.

                                           Count I
                                           Fraud
                                       All Defendants

  79. Plaintiff incorporates preceding paragraphs numbered 1 through 78 as if fully set forth

     herein.

  80. Defendants intentionally and knowingly falsely represented they had performed work they

     had not performed. Plaintiff relied on these representations.




                                              19
Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 21 of 27 PageID# 25
                                                                                      EXHIBIT A


  81. Defendants intentionally and knowingly failed to perform work they were required to

     perform.

  82. Defendants intentionally and knowingly withheld documents they were legally obligated

     to turn over to Plaintiff to prevent discovery of the facts and to deny Plaintiff rights and

     duties owed to Plaintiff. Plaintiff relied on Defendants false representations that they had

     turned over all relevant documents when they were requested to do so.

  83. Defendants intentionally and knowingly misled and attempted to mislead the Plaintiff to

     his detriment and the detriment of the public, who rely on the public defender's service to

     provide honest services.

  84. Defendants intentionally and knowingly made false and misleading statements and

     representations to Plaintiff, the Virginia Bar, and to the district court on matters of material

     fact.

  85. Plaintiff had a right to rely on Defendants’ representations and did reasonably rely on them

     that they had performed work they claimed they had performed, were truthful with Plaintiff

     in their dealings with him, had provided all relevant evidence to Plaintiff, and had provided

     truthful affidavits to Plaintiff and the district court.

  86. Defendants intentionally and knowingly caused Plaintiff to lose his freedom and property

     through their actions.

  87. Plaintiff has been damaged by the loss of more than $10,000,000.00 through Defendants’

     fraud.

     WHEREFORE, Plaintiff respectfully prays this Court aware him $10,000,000.00 in

     compensatory damages, his costs and fees, and punitive damages of $100,000,000.00.




                                                 20
Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 22 of 27 PageID# 26
                                                                                   EXHIBIT A


                                             Count II
                                        Constructive Fraud
                                          All Defendants

 88. Plaintiff incorporates preceding paragraphs numbered 1-87 as if fully set forth herein.

 89. Defendants intentionally and knowingly falsely represented material facts, to wit: that they

    had performed all lawyer duties in accordance with their court officer, Virginia Bar, and

    Federal Court Rules, had provided Plaintiff all documents from his file as requested, and

    had provided the district court with truthful affidavits.

 90. Defendants may not have intended to perform incompetently but they misrepresented

    material facts and instead of following ABA Guidelines, Court Officer ethical rules, and

    Virginia Rules of Professional Conduct, they failed to do perform their lawyer duties and

    made material false statements to the detriment of Plaintiff.

    WHEREFORE, Plaintiff respectfully prays this Court award him $10,000,000 in

    compensatory damages, his costs and fees, and punitive damages of $100,000,000.00.

                                            Count III
                                     Breach of Fiduciary Duty
                                          AH Defendants

 91. Plaintiff incorporates preceding paragraphs numbered 1-90 as if fully set forth herein.

 92. Davis and Nachmanoff were attorneys appointed to represent the legal interests of Plaintiff

    to the best of their ability. Davis and Nachmanoff had a fiduciary duty to Plaintiff. Davis

    and Nachmanoff knowingly and intentionally committed the torts of fraud, constructive

    fraud, intentional infliction of emotional distress, statutory conspiracy, common law

    conspiracy, and breach of duty of loyalty.

 93. Davis and Nachmanoff intentionally and knowingly failed to perform duties they knew

    they were required to perform.


                                              21
Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 23 of 27 PageID# 27
                                                                                  EXHIBIT A



  94. Davis and Nachmanoff intentionally and knowingly failed to file motions and take other

     steps they knew or should have known were necessary to protect Plaintiff s interests.

  95. Davis and Nachmanoff intentionally and knowingly deprived Plaintiff of substantive and

     procedural rights to which Plaintiff was entitled under the law.

  96. Davis and Nachmanoff intentionally and knowingly withheld documents Plaintiff

     requested and was entitled to from his file at the office of federal public defender in

     Alexandria, Virginia.

  97. Davis and Nachmanoff intentionally and knowingly withheld information from Plaintiff

     and the district court, which information was necessary for informed decisions and actions

     on the part of Plaintiff and the district court.

  98. Davis and Nachmanoff knowingly and intentionally made material false statements to

     Plaintiff during the time of the criminal court case against Plaintiff and the time of the

     habeas proceedings in district court.

  99. Davis and Nachmanoff knowingly and intentionally made material false statements to the

     district court with regard to Plaintiffs case.

  100.       Davis and Nachmanoff actively worked with the prosecution to further their own

     political careers and failed to advocate for Plaintiff.

  101.        Defendants had a fiduciary duty to Plaintiff, which they breached to the financial

     and liberty interests of the Plaintiff.

     WHEREFORE, Plaintiff respectfully prays this Court award him $10,000,000.00 in

     compensatory damages, his costs and fees, and punitive damages of $100,000,000.00.




                                                22
Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 24 of 27 PageID# 28
                                                                                     EXHIBIT A



                                               Count IV
                                         Statutory Conspiracy
                                            All Defendants

  102.         Plaintiff incorporates the preceding paragraphs numbered 1-101 as if fully set forth

     herein.

  103.         Defendants Davis and Nachmanoff           knowingly and intentionally acted in

     combination for the purpose of injuring Plaintiff Niblock and his businesses. Defendants

     did conspire and attempt to conspire and mutually agree to commit tortious acts, knowing

     such acts to be wrongful and unlawful. Defendants knowingly and intentionally failed to

     protect Plaintiff’s business, interests, or assets. Defendants conspired with the United

     States’ prosecutor to reward Advantage Investors Mortgage (AIM) for their participation

     in Plaintiff’s criminal prosecution by failing to conduct any investigation of Plaintiffs

     assets being held by AIM.

  104.         These Defendants knowingly and intentionally failed to perform duties they were

     required to perform, withheld documentary evidence they were required to provide to

     Plaintiff, withheld material facts, and made materially false and misleading statements to

     Plaintiff, the district court, and the Virginia Bar, agreed to deprive Plaintiff of his civil,

     Constitutional and statutory rights, and agreed to submit false affidavits to the United States

     District Court. Plaintiff has been harmed by the actions of these Defendants.

     WHEREFORE, Plaintiff respectfully prays this Court award him $10,000,000.00 in

     compensatory damages, his costs and fees, and punitive damages of $100,000,000.00.




                                               23
Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 25 of 27 PageID# 29
                                                                                    EXHIBIT A



                                            Count V
                                     Common Law Conspiracy
                                         All Defendants

  105.         Plaintiff incorporates preceding paragraphs numbered 1-104 as if fully set forth

     herein.

  106.         Defendants Davis and Nachmanoff knowingly and intentionally had an agreement

     or understanding to fail to provide Plaintiff proper legal representation thereby injuring

     Plaintiff and damaging Plaintiffs reputation.

  107.         Defendants Davis and Nachmanoff intentionally and knowingly had an agreement

     or understanding to withhold information, evidence and documents from Plaintiff and the

     Court thereby injuring Plaintiff and damaging Plaintiff s reputation.

  108.         Defendants Davis and Nachmanoff intentionally and knowingly had an agreement

     or understanding to make materially false and misleading statements to Plaintiff, the district

     court and the Virginia Bar for their own purposes thereby injuring Plaintiff and damaging

     Plaintiffs reputation.

     WHEREFORE, Plaintiff respectfully prays this Court award him $10,000,000.00 in

     compensatory damages, his costs and fees, and punitive damages of $100,000,000.00.

                                             Count VI
                                     Breach of Duty of Loyalty
                                          All Defendants

  109.         Plaintiff incorporates the preceding paragraphs numbered 1 - 108 as if fully set

     forth herein.

  110.         Defendants Nachnamoff and Davis had a common law fiduciary duty to Plaintiff

     and owed a common law duty of loyalty to Plaintiff.




                                              24
Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 26 of 27 PageID# 30
                                                                                      EXHIBIT A



  111.       Defendants Nachmanoff and Davis were obligated to represent Plaintiff to the best

     of their ability, to protect Plaintiffs interests, to be truthful with Plaintiff, to provide

     Plaintiff with documents from his file upon request.

  112.       Defendants Nachmanoff and Davis knowingly and intentionally failed to represent

     Plaintiffs interests, actively worked against Plaintiffs interests,          withheld relevant

     evidence and documents from Plaintiff, actively worked with the prosecutor in breach of

     their duty of loyalty to obstruct Plaintiff from vindication of statutory and Constitutional

     rights to which Plaintiff was entitled, actively covered-up their misdeeds by withholding

     information, making omissions of material facts, and making intentionally misleading

     statements to prevent Plaintiff from discovering the truth of the matters.

     WHEREFORE, Plaintiff respectfully prays this Court award him $10,000,000.00 in

     compensatory damages, his costs and fees, and punitive damages of $100,000,000.00.

                                             Count VII
                            Intentional Infliction of Emotional Distress
                                          All Defendants

  113.       Plaintiff incorporates the preceding paragraphs numbered 1 - 112 as if fully set

     forth herein.

  114.       Defendants Davis and Nachmanoff s          conduct was intentional and reckless.

     Defendants had the specific purpose of inflicting emotional distress upon Plaintiff,

     intended their specific conduct, and knew or should have known that emotional distress

     would likely result.

  115.       The conduct of Defendants Davis and Nachmanoff was outrageous and intolerable

     and offends generally accepted standards of decency and morality.




                                              25
Case 1:19-cv-01184-EKD Document 1-1 Filed 09/12/19 Page 27 of 27 PageID# 31
                                                                               EXHIBIT A



  116.      The intentional and reckless conduct of Defendants Davis and Nachmanoff caused

     Plaintiffs emotional distress.

  117.      Plaintiffs emotional distress was severe.

  118.      WHEREFORE, Plaintiff respectfully prays this Court award him $10,000,000.00

     in compensatory damages, his costs and fees, and punitive damages of $100,000,000.00.



                                              Respectfully submitted,

                                                           /
                                              James R. Niblock
                                              6L05 Seabrook Road
                                              ^Eanham, MD 20706
                                              (757)-451-9835
                                              Jmiblockl @aol.com




                                             26
